DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III, Claims 9-12, 14 and 15 in the reply filed on January 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
This application is a 371 of PCT/JP2019/017492 filed April 24, 2019, which claim foreign priority to JAPAN Document No. 2018-084214 dated April 25, 2018; JAPAN Document No.  2018-209557 dated November 7, 2018; JAPAN Document No. 2018-209556 dated November 7, 2018; and JAPAN Document No. 2018-084215 dated April 25, 2018.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on October 23, 2020 in which Claims 13 and 22 are cancelled and Claims 4-6, 8, 11, 12, 14-16 and 18-21 are amended to change the breadth of the claims.  Claims 1-12 and 14-21 are pending in the instant application. Claims 1-8, 16 and 18-21 are withdrawn from consideration as being drawn to non-elected inventions.  Elected Claims 9-12, 14 and 15 will be examined on the merits herein.

Allowable Subject Matter
Claims 9-12, 14 and 15 are  allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The Shet R T publication (CN 1126260 A) is representative of the closest prior art of record, which discloses a sulfonated cellulose fiber, but does not disclose a fine sulfonated cellulose fiber having an average fiber width of 30 nm or less.


that include all the limitations of the allowable product claims have been
considered for rejoinder. All claims directed to a nonelected process invention must
include all the limitations of an allowable product claim for that process
invention to be rejoined.  Currently, none of withdrawn claims include all the limitations of the elected product claims drawn to the sulfonated fine cellulose fiber recited in Claims 9-12, 14 and 15.  
To be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be
maintained. Withdrawn process claims that are not commensurate in scope with an
allowable product claim will not be rejoined. See MPEP § 821.04.
Additionally, in order for rejoinder to occur, applicant is advised that the process claims
should be amended during prosecution to require the limitations of the
product claims. Failure to do so may result in no rejoinder. 
	Applicants are requested to cancel all non-elected claims or amended the claims to be commensurate in scope with the allowable product. 

Summary
	Claims 9-12, 14 and 15 are allowed.  Claims 1-8, 16 and 18-21 are withdrawn from consideration as being drawn to non-elected inventions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623